Dear Mrs. Hatch:
Recently, you submitted an opinion request to our office asking whether a Claiborne Parish School Board Member could accept employment as a home economist with the Louisiana State University Extension Service who would then serve in the Claiborne Parish school system.
In answering this question, we refer you to Louisiana Revised Statute42:63(D) which states in pertinent part:
      No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. . . .
Under Louisiana law, namely R.S. 42:62(9), school boards are considered "political subdivisions."  Members of a school board are elected officials.  The second sentence of R.S. 42:63(D) states that an elected official of a political subdivision shall not "hold at the same time employment in the government of this state."
The "government of this state" includes all branches of government, i.e. executive, legislative, and judicial.  Louisiana Revised Statute42:62(6) states in pertinent part:
      The executive branch of government includes the following named officers and all other officers, agents, employees, or other persons holding or exercising an employment with them, namely . . . the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College. . . .
A person hired for the position of home economist would be an employee of the LSU Cooperative Extension Service under the jurisdiction of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.
Therefore, it is the opinion of this office that a person could not, without violating the Dual Officeholding provisions, hold elective office as a school board member of a political subdivision and also be an employee of the LSU Cooperative Extension Service under the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.
Should you need further assistance, please do not hesitate to contact our office.
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: GLENN R. DUCOTE Assistant Attorney General
GRD/vs-0486l